Citation Nr: 0721276	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  92-01 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Validity of a home loan guaranty indebtedness owed by the 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran had active military service from September 1977 
to January 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 16, 1990, decision by a 
Committee on Waivers and Compromises (committee) at the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application for waiver of recovery of a home loan 
guaranty indebtedness in the amount of $11,091.35 plus 
interest.  The Committee found that, although the veteran had 
not committed fraud or misrepresentation or acted in bad 
faith in the actions that led to creation of the debt, 
recovery of the indebtedness would not be against equity and 
good conscience.  After further review on December 19, 1991, 
following a June 1991 hearing at the RO, the committee 
granted a partial waiver in the amount of $6,326.35 but 
confirmed and continued its prior denial with respect to the 
remainder of the indebtedness.  The veteran testified at a 
travel board hearing at the Los Angeles, California, Regional 
Office on March 30, 1993, in connection with her appeal.  The 
transcript of that hearing is associated with the case file. 
In a January 1994 decision, the Board upheld the RO's finding 
that recovery of the remaining indebtedness would not be 
against equity and good conscience.  The veteran appealed to 
the United States Court Of Veterans Appeals (now known as the 
United States Court Of Appeals For Veterans Claims) (Court).

By an order issued on June 19, 1996, the Court vacated the 
January 19, 1994, Board decision.  The order granted a JOINT 
MOTION TO REMAND THE JANUARY 19, 1994, BOARD OF VETERANS' 
APPEALS DECISION, AND TO STAY FURTHER PROCEEDINGS, filed by 
the appellant (the veteran) and the Secretary of Veterans 
Affairs (Secretary) on the basis that the Board had not 
specifically discussed each of the criteria enumerated by 38 
C.F.R. § 1.965(a) to determine whether a waiver was 
warranted.

The Board implemented the Court's order on February 4, 1997, 
by remanding the case to the RO with instructions that the 
RO: (1) allow the veteran to submit additional evidence with 
respect to each of the waiver entitlement criteria and set 
forth the specifics of her allegation that a VA 
miscalculation had invalidated a property offer, resulting in 
foreclosure; (2) provide the veteran a detailed explanation 
of the indebtedness, including reconciliation of figures 
regarding the amount, and adjudicate the issue of the 
validity of the debt; (3) review the actions or nonactions of 
the veteran in the creation of the loan default and provide a 
rationale as to whether there was fraud, misrepresentation or 
bad faith on the part of the appellant; (4) obtain a current 
financial status report and supporting documentation from the 
veteran; and (5) consider the case under the relevant 
criteria applicable to a waiver determination.  A May 2, 
1997, RO letter to the veteran provided an explanation of the 
calculations that resulted in the amount of the indebtedness 
charged.  The letter explained that as a result of a 
technical inaccuracy in the method previously used to 
determine the "net value" of the property at foreclosure, the 
indebtedness had been revised downward in the amount of $500, 
reducing it to $4,265 plus interest.  An attachment showing 
the calculations was attached. On February 20, 1998, the Loan 
Guaranty Officer at the RO rendered an administrative 
opinion, which addressed issues raised by the veteran 
contesting the validity of the debt charged to her, and found 
that no improper actions had been committed.  Initial notice 
to the veteran of this determination was provided in a 
telephone conversation between the veteran and the chairman 
of the committee on January 29, 1999, wherein the veteran 
indicated her intention to continue the appeal.  A statement 
of the case was issued on March 3, 1999.

A substantive appeal was received in April 1999 together with 
a recently-executed VA Form 20-5655, Financial Status Report.  
The committee reviewed the request for waiver on February 16, 
2000, in light of all the evidence of record and reaffirmed 
its prior holding that recovery of the indebtedness would not 
be against equity and good conscience.  A supplemental 
statement of the case explaining that determination was 
mailed on February 17, 2000.

The veteran testified at a Board hearing before the 
undersigned in June 2000.  A transcript of that hearing also 
is associated with the case file.

The November 2000 Board decision found the home loan guaranty 
indebtedness in the amount of $4,265, plus accrued interest, 
charged to the veteran under the VA Home Loan Guaranty 
Program, was properly created and denied a waiver of the 
indebtedness in that amount.  The veteran again appealed the 
decision.  In a March 2001 decision, the Court vacated the 
Board's November 2000 decision, and remanded the case for 
further action consistent with the Court's opinion.  The 
specific basis for the Court's action was the then recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  The VCAA requires VA to 
provide notice, as concerns applications for benefits, and to 
assist an applicant with the development of claims.  In light 
of the fact that the veteran's appeal was pending before the 
Board when the VCAA was enacted, the November 2000 Board 
decision was silent on the VCAA. Further, because one of the 
veteran's contentions is that she was entitled to more 
assistance than VA afforded her, the Court remanded for the 
Board to consider whether the veteran was entitled to 
additional notice and assistance from VA in light of the 
VCAA.

The Board implemented the Court's March 2001 decision via a 
remand in February 2002.  The February 2002 remand directed 
the RO to review the evidence and conduct any additional 
development indicated, as well as to also ensure all 
notification requirements were completed.  The RO also was 
directed to schedule a hearing before a hearing officer.  The 
hearing was conducted at the RO in August 2002.  The 
transcript of that hearing is associated with the case file.

In April 2003, the RO committee found the veteran's 
indebtedness to VA in the amount of $4,265 valid.  The 
committee also found that waiver of the remaining 
indebtedness, including any interest and penalties, was 
appropriate.  A supplemental statement of the case was issued 
in December 2003 which reflects the committee's decision.

In a March 2004 decision, the Board determined that the loan 
guaranty indebtedness in the charged amount of $4,265, plus 
interest, was validly established and was enforceable by the 
VA against the veteran.  In a March 2006 order, the Court 
granted a joint motion for remand and vacated the Board's 
March 2004 decision.  The joint motion noted that the 
veteran's claim file consisted of three volumes, but that the 
Board had access only to two volumes when it rendered its 
March 2004 decision.  

Based upon the above procedural history, the Board finds that 
the only issue currently before it is the validity of the 
debt.  Regardless of the veteran's views as concerns a 
waiver, the action of the committee is a reality.  As such, 
the Board deems any issue as concerns the propriety of a 
waiver, including any of the veteran's assertions which more 
properly address the propriety of a waiver, to be moot.  
Specifically, the Board deems contentions such as the 
veteran's assertions she sought help from VA and was told it 
was her problem, and that she was never informed of a deed in 
lieu of foreclosure, as matters more properly addressed on 
the issue of the propriety of a waiver.  


FINDINGS OF FACT

1.  In January 1986 the veteran refinanced her home in 
Albuquerque, New Mexico, by a loan of $57,000 guaranteed by 
the VA.

2.  The veteran's lender initiated default proceedings on the 
VA guaranteed loan on July 1, 1987.  The veteran did not cure 
the default.

3.  The veteran had both actual and constructive notice of 
the default and impending foreclosure and actively defended 
against the judicial foreclosure proceeding initiated by the 
lender.  The foreclosure proceeding resulted in a deficiency 
judgment against the veteran in favor of the lender.

4.  Following the foreclosure proceeding, the judgment was 
executed via a judicially ordered foreclosure sale of the 
home.  The home was sold for an amount less than the 
outstanding principal on the loan, accrued interest, and 
foreclosure costs, which resulted in entry of a deficiency 
judgment against the veteran.  VA was obligated to pay, and 
paid, a deficiency claim to the lender, which resulted in a 
loss to the Government in excess of $11,000.

5.  There is no competent credible evidence of record to show 
the debt as invalid.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a VA guaranteed loan.  38 U.S.C.A. § 3732 (West 2002).

2.  The loan guaranty indebtedness in the charged amount of 
$4,265, plus interest, was validly established and is 
enforceable by the VA against the veteran.  38 U.S.C.A. § 
3732(a) (West 2002); 38 C.F.R. §§ 1.911, 36.4321, 36.4323(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sufficiency of notice and assistance vis VCAA.

As set forth above, the Court remanded the case to the Board 
in March 2001 for the Board to consider the application of 
the VCAA, if any, to the veteran's case.  The Board notes 
that, in the interim since the Court's March 2001 decision, 
the Court decided Barger v. Principi, 16 Vet. App. 132 
(2002).  The majority in Barger concluded the VCAA notice and 
assistance requirements are not applicable to waiver of 
recovery of claims against the United States under 38 
U.S.C.A. § 5302(a), as the statute contains its own notice 
provisions, and the VCAA addresses matters relevant to a 
different chapter of Title 38.  Barger v. Principi, 16 Vet. 
App. at 138; but see Barger v. Principi, 16 Vet. App. 132, 
138-139 (Kramer, C.J., dissenting).

The Board notes that, in addition to Title 38 containing its 
own notice and assistance provisions, as concerns potential 
default and foreclosure of obligations of which VA is a 
guarantor, subrogee, and indemnitee, VA's obligations under 
the VCAA are keyed by a claimant's application for a benefit 
administered and paid by VA.  See 38 C.F.R. §§ 5100, 5103(a) 
(West 2002).  The procedure in the instant case had its 
inception via a demand by VA on the veteran, as opposed to 
the veteran filing for a benefit.  While one may argue that a 
waiver of an indebtedness is a benefit to a debtor, the 
request, or application, for a waiver flows from the initial 
demand by VA under established procedures for collecting an 
indebtedness.  Further, Congress has provided specific 
procedures for notice as concerns default actions.

When VA receives notice from a lender that a loan for which 
VA is a guarantor is in default, the Secretary shall provide 
the veteran information and to the extent feasible, 
counseling as to alternatives to foreclosure, as appropriate 
in light of the veteran's particular circumstances, including 
possible methods of curing the default, inter alia, a deed in 
lieu of foreclosure, what the veteran's and VA's respective 
liabilities will be in the event of foreclosure, and advise 
the veteran of the ability of such counseling. 38 U.S.C.A. § 
3732(a)(4)(A) (West 2002) (emphasis added).  This statute in 
effect legislated procedures already followed by VA.  
Although the veteran was in default on her loan prior to the 
enactment of this statutory provision in December 1987, VA, 
in accordance with procedures already in place, provided the 
veteran with the necessary notice via a letter dated in 
October 1987.  The letter informed the veteran of the 
potential consequences of a foreclosure action and suggested 
actions the veteran might take to persuade her lender to 
reinstate the loan.  The letter invited the veteran to come 
to the RO and discuss the matter, including VA's assistance 
with working out a repayment plan which might be acceptable 
to the veteran's lender.

Prior to discussing the specifics of this matter as it 
impacts the notice and counseling received by the veteran, 
the Board notes that the veteran insists, in numerous written 
responses included in the case file and in testimony at the 
June 2000 Board hearing before the undersigned, that she 
visited the RO in August of 1987, when she already had 
decided she would be unable to meet her obligations to her 
lender under the loan.  See, i.e., Transcript of June 2000 
Hearing, pp. 4, 11, 17.  According to the veteran, the only 
counseling she received at this meeting was her being told 
that the loan was her problem and for her to get a realtor, 
and even that "advice" was provided without her even being 
invited to enter the counselor's office and be seated.  The 
Board notes that there absolutely is no evidence in the case 
file of a contact by the veteran with the RO earlier than 
October 1987.  In any event, if the veteran is correct in her 
assertion that she sought "help" in August of 1987, being 
told the loan was her problem and to "get a realtor" was not, 
in and of itself, inaccurate or bad advice, especially in 
light of the veteran's own statement that the reason she 
sought help from the RO in August 1987 is that she knew she 
was not going to continue to make her payments under the 
loan.  This should not be taken as an endorsement by the 
Board of cursory treatment of veterans, but only as an 
observation as to the reality of the situation, even if it 
were as the veteran alleges.

There is competent credible evidence in the case file, 
however, which shows the veteran not to have met with a VA 
employee at the RO until October 27, 1987, to discuss her 
default, which was one day after receipt of the lender's 
statutory notice to the RO, which caused a computer generated 
letter to the veteran inviting her to come in and discuss the 
situation.  The October 27, 1987, Report of Contact reflects 
the release of liability was discussed in depth with the 
veteran, and also the foreclosure process.  The Board notes 
one of the veteran's consistent, and emphatic, assertions 
throughout the life of this case and appeal, which is that 
she was not advised of the possibility of a deed in lieu of 
foreclosure as provided in 38 U.S.C.A. § 3732(a)(4)(A).  
While one may infer that an in-depth discussion would 
necessarily have included the potential of a deed in lieu of 
foreclosure, regardless of the likelihood thereof, drawing 
such an inference is tempered by an October 1988 VA response 
to the veteran's congressman to the effect that, due to the 
veteran's then prevailing circumstances, a deed in lieu of 
foreclosure was not discussed.  Further, the October 1987 
Report of Contact reflects that the RO counselor suggested to 
the veteran that she reduce the price at which she had the 
property listed in order to facilitate a fast sale.

The Board, nonetheless, finds that VA complied with all 
notice requirements then in effect, both prior to and 
subsequent to the enactment of 38 U.S.C.A. § 3732(a)(4)(A).  
First, the only part of the notice which the veteran disputes 
is whether she was informed of the possibility of a deed in 
lieu of foreclosure.  For the reasons set forth herein, even 
assuming arguendo that she was not so advised, it does not 
impact the sufficiency of VA's actions.

First, as reflected in the emphasized portion above, the 
statute specifically states, "to the extent feasible" and as 
impacted by the veteran's particular circumstances.  The 
veteran's particular circumstance was that the property 
already was listed for sale by a realtor, and there is no 
evidence in the file that the veteran was other than 
confident, at least as of October 27, 1987, that the property 
would be sold for an amount in excess of her liability.  This 
is buttressed by the veteran's insistence, to this date, and 
as will be discussed more infra, that she had at least three 
ready and willing buyers whose putative purchase was 
undermined by either her lender, VA, or both.  Second, 
however, as concerns the veteran's sole complaint as to the 
failure to inform her of the possibility of a deed in lieu of 
foreclosure, and most important, the statute in no sense 
whatsoever provides that a failure by VA to comply with any 
of its notice provisions will estop or otherwise bar VA from 
enforcing whatever rights of subrogation or indemnification 
it may have against a veteran in the event of a default.  
Further, the applicable regulations which implement 38 
U.S.C.A. § 3732 provide that, determinations by the Secretary 
of such matters are intended for the benefit of the 
Government in reducing the amount of a claim payable by VA 
and/or avoiding the establishment of uncollectible debts 
owing to the United States.  "Such determinations are 
discretionary on the part of VA and shall not constitute a 
defense to any legal action to terminate the loan nor vest 
any appellate right in an obligor which would require further 
review of the case."  38 C.F.R. § 4323(e)(4) (2006).  Thus, 
even if the counseling of 38 U.S.C.A. § 3732(a)(4)(A) is 
viewed as an affirmative obligation of assistance on VA a la 
VCAA, the Board finds substantial compliance and, as stated, 
the notice and counseling in question is not a mandatory 
prerequisite to collecting an indebtedness to VA which flows 
from foreclosure.

As concerns notice as required by the Due Process Clause of 
the Constitution, the veteran, the original obligor on the 
refinancing loan, continued to be the owner of the property 
at the time of the foreclosure.  The nature of the 
foreclosure procedure itself ensured that the veteran had 
both actual and constructive knowledge of the foreclosure 
proceedings.  Opinion of the General Counsel (VAOPGCPREC) 15- 
94 (June 23, 1994) makes a clear distinction between in rem 
and in personam foreclosure judgments.  VAOPGCPREC 15-94, at 
para. 15, notes that the VA may collect on an in personam 
judgment since the veteran-obligor would have been served and 
would therefore have had the opportunity to present any 
available defenses in a court of law.

In the present case, both the judicial foreclosure on the 
subject property and the entry of a subsequent deficiency 
judgment were based on in personam jurisdiction obtained 
through personal service on the veteran.  As an active and 
motivated participant in the litigation, the veteran had an 
opportunity to present all defenses available to her under 
the law of the State of New Mexico to prevent the foreclosure 
on her property.  In any event, the propriety of a 
foreclosure procedure depends not on the extent of 
understanding of the property owner, but on the objective 
propriety of the procedures used.  Buzinski v. Brown, 6 Vet. 
App. 360, 365 (1994).  The fact that she was personally 
served in this matter by the note holder satisfies the 
constitutional notice requirement to which the VA, by law, 
must adhere in order to collect an indebtedness under either 
subrogation or indemnity.

In addition to the statutory notice provided after 
notification of a pending default, the veteran also was given 
notice of the procedures involved in a VA notice of 
indebtedness.  In a letter dated September 19, 1989, the RO 
provided the veteran notice of the indebtedness in the amount 
of $11,091.35 plus accrued interest at 4% per annum.  This 
letter set forth the procedures by which the veteran could 
challenge the indebtedness and request a waiver of the 
indebtedness as well.  Further, it informed the veteran of 
time limits in which she must respond to the notice and 
emphasized the importance of observing the time limits to 
protect her rights.  The applicable procedure does not 
include any affirmative duty on VA to assist a debtor, e.g., 
development of evidence, other than to duly consider whatever 
evidence the debtor presents, either in written responses, a 
hearing, or both.

Therefore, the Board finds that VA provided the veteran the 
notice, information, and counseling, which VA was required to 
provide in the event of default.  Further, any shortcomings 
in VA's actions do not obviate the otherwise validity of an 
indebtedness.  Their impact, if any, are more suitably 
addressed on the issue of the propriety of a waiver of 
indebtedness, where applicable.  As noted, any issue as to 
waiver is moot.  

The Board considers the above discussion as having addressed 
the issue for which the Court remanded the case in March 
2001.  The Board will address the issue for which the Court 
remanded the case in March 2006 in the analysis section.  

The veteran asserts that an indebtedness, regardless of 
amount, is illegitimate and she bears no responsibility 
whatsoever, because, essentially, all fault rests with VA and 
her lender, who undermined her every effort to avoid 
foreclosure by rejecting buyers willing to purchase the home 
for an amount in excess of the outstanding loan balance.  The 
Board will present her specifics as to these assertions after 
setting forth the competent credible evidence of record as 
concerns the veteran's debt and its validity.



II.  Factual background of the loan and default.

In October 1984 the veteran purchased a home in Albuquerque, 
New Mexico.  On December 16, 1985, she applied for a VA-
guaranteed loan to refinance the property for the stated 
purpose of completing necessary home improvements and paying 
off three existing real estate contracts involving the 
property.  The VA initially denied the guaranty application 
as the loan did not meet VA credit standards, since the 
lender had used VA benefits to qualify the veteran, and she 
lacked sufficient income from other sources to support the 
loan.  The veteran reasserted her need for the loan and 
submitted additional information regarding her current 
employment.  The guaranty was then allowed on reconsideration 
of the application on December 31, 1985, on the basis of 
income consisting of earnings from employment, rental income, 
and monthly earnings from her service in the Reserves.  The 
application was approved without consideration of VA 
education benefits in the amount of $376 per month. Following 
VA approval of the loan guaranty, the lender, Gulf American 
Mortgage Bankers, Inc. (Gulf American), approved a loan in 
the amount of $57,000 at 10 percent interest with a 15-year 
maturity.  The refinancing was preceded by an appraisal 
performed in November 1985 which valued the subject property 
at $57,000.

Settlement on the property took place on January 3, 1986.  
The lender thereafter sold the loan to GNMA and the Union 
Planters National Bank (hereinafter Union Planters or "the 
bank") became the servicing agent.  On October 20, 1987, 
Union Planters filed with VA, a VA Form 26-6850, Notice of 
Default, showing the date of the first uncured default as 
July 1, 1987.  The notice reflected entries that the property 
was occupied by the original veteran; an inspection on 
September 2, 1987, had shown the condition of the property as 
good; there had been eight contacts between the veteran and 
the bank by "letter/wire," eight contacts by telephone, and 
no face-to-face contacts.  The veteran's monthly income, 
monthly obligations and place of employment were "unknown."  
The borrower's attitude toward the default was characterized 
as "unconcerned."  The reason for default was stated to be 
"improper regard to obligations."  The amount of the default 
was $2,909.90.  A notice of intention to foreclose 
accompanied the notice of default.

Also noteworthy, is the summary of loan servicing, block 20, 
which reflects that, as a result of her issuance of an 
insufficient funds check in 1986, the veteran already was in 
arrears with Gulf American as of Union Planters' assumption 
of the servicing of her loan.  The document reflects that, in 
response to this fact, Union Planters reversed one payment 
from the account, which placed the veteran one payment in 
arrears.  In a July 1997 letter to the veteran, Union 
Planters informed her that, effective August 1987, in 
consideration of their forebearance on foreclosure, the 
veteran would have to include an additional $116.12 per month 
with her regular monthly payment, until the insufficient 
funds check was satisfied.  The letter informed the veteran 
that the original note and security instruments remained in 
full force and effect, and that Union Planters reserved the 
right to institute foreclosure proceedings.

The copy of the letter in the case file is signed by two 
Union Planters officials.  The signature line by the 
veteran's name is blank.  In light of the fact that the VA 
Form 26-6850 lists July 1, 1987, as the first day of uncured 
default, it is reasonable to infer that the veteran rejected 
Union Planters' terms and opted to default on her loan.  The 
Board already has set forth the salient events between the 
veteran and VA after Union Planters' notice of their intent 
to foreclose on the veteran's loan.  The October 27, 1987, VA 
Report of Contact reflects that the veteran's home was listed 
for sale at $67,900.  The Report of Contact reflects that the 
VA counselor suggested to the veteran that she talk to her 
realtor about the prospect of reducing her price in order to 
sell quickly.

In response to the October 1987 Union Planters' Notice of 
Default, VA, in a November 4, 1987, letter, asked Union 
Planters not to take foreclosure action until VA was 
notified, in that the security (the veteran's home) may be 
liquidated more satisfactorily by other means, including a 
deed from the [veteran].  Union Planters apparently did not 
deem VA's request as a satisfactory recourse.  Union 
Planters' return of a completed VA Form 26-8778, Present 
Status of Loan, dated December 8, 1987, reflects the total 
amount of the veteran's delinquency as $4,309.95, as of 
December 8, 1987, and informs VA the veteran's loan has been 
referred to Union Planters' attorney on November 11, 1987, 
for foreclosure.  A January 21, 1988, VA Form 29-8778, 
reflects the veteran's delinquency as $4,775.16, as of that 
date, and informs VA that a Complaint of Foreclosure was 
filed on November 30, 1987.

In response to Union Planters' notice that a foreclosure 
action had been duly initiated against the veteran, VA, in a 
letter of March 10, 1988, informed Union Planters that, in 
light of the foreclosure action, under applicable 
regulations, VA established a cutoff date of May 28, 1988.  
Further, the letter advised, if the foreclosure was not 
complete by that date, no interest or other charges would be 
allowed pursuant to any claim filed under the loan's 
guaranty.  The letter also informed Union Planters that VA 
did not yet have a copy of the complaint and reminded Union 
Planters that VA was to receive a copy of all legal papers 
connected with the foreclosure proceeding.  A VA Form 28-
8778, submitted by Union Planters on February 26, 1988, 
reflects the total deficiency as $5704.70 as of that date.

Documents filed with the Bernalillo County Second Judicial 
District Court, New Mexico, reflects a Complaint of 
Foreclosure against the veteran was filed on November 30, 
1987.  The complaints recounts the veteran's signing of the 
mortgage and the note to secure it and her default on it.  A 
district judge issued the veteran a summons on November 30, 
1987, informing her of the complaint filed against her and 
required her to respond within 30 days.  This summons was 
served on the veteran personally on December 14, 1987.  The 
veteran filed her answer on January 12, 1988.  In her answer, 
the veteran denied the gravamen of Union Planters' complaint; 
specifically, she disputed the unpaid balance and disputed 
being in default because she had tried to reach an agreement 
but to no avail.

A VA Form 26-8922, Refunding/Equity Review Worksheet, dated 
March 11, 1988, Reflects VA's disapproval of any 
consideration of refunding the loan.  The form reflects, 
inter alia, the veteran as unwilling to cooperate with VA and 
the servicer to reinstate the loan; the servicer has refused 
forebearance; the veteran is not desirous of retaining the 
property; and, that there is no indicated equity in the 
property.  A VA Form 26-6715, Report of Telephone 
Conversation, dated March 11, 1988, reflects a realtor called 
and advised the RO of an offer on the veteran's home but in 
an amount insufficient to liquidate the loan.  The form 
reflects, "discuss compromise offer, veteran must agree to 
repay, etc."  A handwritten memo, dated March 28, 1988, 
references "Rowen[,] appraiser, and the address of the 
veteran's house, and reflects the house had a "sold" sign in 
front of it, "realtor let him in and he did liquidation 
appraisal anyhow."  On March 22, 1988, the appraiser 
appraised the veteran's house at $56,500, subject to repair 
of the roof, which he estimated to cost $350.00, and 
certification of the repairs by a licensed roofer.  The 
appraiser noted that the final value was set at the "lower 
limits of adjusted range of values due to subject condition 
and current market conditions.  Marketing time slow and few 
current sales within the marketing area."  On March 29, 1988, 
an RO official, whose initials are illegible, initialed in 
the appraisal form signature block as "Review Appraiser" and 
wrote on the form that the actual cost of repairing the roof 
would be "$600.00 per [M.S.]," and indicated the "as is" 
value as $55,900.  These entries were memorialized in a memo 
of the same date, which reflects the original 1985 appraisal 
as $57,000, and the current appraisal as reflected on the 
appraisal report, and lists the difference as due to 
"deferred maintenance" and, under "comments" roof repair.

In a letter dated April 18, 1988, VA requested Union Planters 
to provide the status of the veteran's loan in foreclosure.  
Union Planters replied via the provided form, dated April 21, 
1988.  The form reflects an unpaid balance of $54,656.56; 
unpaid interest of $4,921.63 (10% @ 14.73 per diem), for a 
total of $59,578.19, reduced by $40.76, an amount in a tax 
and insurance account, for a total of $59,537.43.  The 
estimated foreclosure costs were listed as, attorney fees, 
$350.00, costs, $1,000, and appraisal, $168.40, for a total 
of $1,518.40, which brought the veteran's total estimated 
costs at foreclosure to, $61,055.83.

An undated VA Record of Telephone Conversation reflects that 
a Union Planters official informed the RO that the 
foreclosure sale was scheduled for August 4, 1988, and 
inquired if the March 22, 1988, appraisal was still valid, 
and the RO informed her it was, and that the appraiser did 
inspect the interior of the veteran's house.  On April 13, 
1988, the RO prepared a VA Form 26-6713, Summary Of Basis For 
Liquidation Procedure.  The form reflects the same figures 
and amounts of the status report of April 21, 1988, provided 
by Union Planters, but it does not reflect the source for the 
foreclosure costs.  In light of the amounts being identical 
to those provided by Union Planters, it is reasonable to 
infer that the figures were provided via telephone prior to 
the delivery of the April 21, 1988, report of estimated 
foreclosure costs.  The VA Liquidation Summary reflects the 
amount guaranteed by VA which must be paid to the servicer of 
the loan.  The RO estimated this amount as, the unpaid loan 
balance of $54,656.66; interest of $5,465.66 (10% from June 
1, 1987, to May 31, 1988); unpaid taxes, etc., $40.76; and 
foreclosure costs, $1,518, for a total of $61,681.08.  The 
opposite column reflects the house's original appraised value 
and that of March 21, 1988.  The column reflects the "as is" 
appraised value of $56,500 less VA's standard estimated 
expense for acquisition, management, and resale, of $6,674 
(10.75 % of 56,500), which resulted in a specified amount of 
$49,826.

An April 26, 1988, VA Report of Telephone Conversation 
reflects the veteran requested copies of the VA appraisals 
done on her house, as she needed them immediately for 
litigation purposes.  The Report reflects copies were mailed 
to her.

Pursuant to the Foreclosure Action filed in November 1987, 
the Bernalillo County District Court entered Summary Judgment 
in Union Planters' favor on June 20, 1988.  The judgment 
reflects the veteran appeared in a pro se capacity.  The 
veteran testified at the March 1993 Travel Board that, 
pursuant to her and realtor's presentation, the presiding 
judge stayed the action for three months, as the veteran 
demonstrated she was making good faith efforts to sell the 
house.  The Board notes no documentation in the case file to 
this effect, as no stay is referenced in the court's entry of 
judgment.  The Summary Judgment was in the amount of 
$63,672.74, which reflected the unpaid balance of the loan, 
interest on the principal balance up to June 20, 1988, and 
Union Planters' foreclosure costs, attorney fees, and other 
charges.  The district court referred the judgment to the 
court's special master to effect the foreclosure sale.  The 
special master set August 4, 1988, as the date for the 
foreclosure sale.

Upon receiving notice of the date of the foreclosure sale, 
the RO, in a letter of June 30, 1988, informed Union Planters 
that, from the proceeds of the sale, the minimum amount to be 
applied to the indebtedness was $49,826.  This amount was 
based on the RO's April 13, 1988, calculation of the Summary 
Basis For Liquidation at $49,826.  Union Planters was the 
only bidder at the sale, and the special master sold the 
house to Union Planters for $49,826.  On August 5, 1988, 
Union Planters moved for a deficiency judgment in the amount 
of $14,902.31 plus interest.  On September 19, 1988, the 
district court issued an order approving the sale and the 
special master's report.  The district court also granted 
Union Planters' motion for deficiency judgment in the amount 
of $14,902.31 plus interest at 10% per annum from August 4, 
1988.  On August 16, 1988, Union Planters conveyed the house 
to VA and also assigned to VA, Union Planters' summary 
judgment against the veteran in the amount of $14,902.31.  VA 
acknowledged acceptance of temporary custody of the property 
in a letter of August 19, 1988.  VA inspected the house on 
August 30, 1988, and determined it to be in overall good 
condition, and in need of interior painting.  The lowest bid, 
of three, of $975.00 was accepted to paint the interior.  VA 
turned the house over to a property manager in September 
1988.

In June 1989, the deficiency judgment of $14,000+ 
notwithstanding, VA determined the subrogation and 
indemnification amount to be $11,091.35. This amount was 
arrived at via the unpaid loan balance of $54,656.66, plus 
interest of $2,725.35 as of November 30, 1987, plus interest 
of $2,740.32 from November 30, 1987 to May 31, 1988, plus 
liquidation expenses of $1,132.92 and another $14.70 for 
service of process, for a total of $61,266.54, less credits 
of $363.89, and less the $49,826 VA paid Union Planters for 
the house.  VA informed Union Planters in a letter of August 
16, 1989, that $11,091.35 is the additional amount VA would 
pay.  The veteran's liability to VA was fixed as of this 
date, and was based on the events of the foreclosure as set 
forth above.

III. Synopsis of veteran's contentions.

The only contention which objectively goes to the validity of 
the debt is the veteran's disputing of the 1988 appraised 
value of the property.  The veteran asserts that the house 
was worth more, as evidenced by her having received offers on 
the house for more than $60,000.  The veteran also asserts 
that VA was negligent in the handling of her house after 
foreclosure, in that VA did not sell it until 1992, which 
caused the interest on her debt to continue to accrue.  
Further, VA sold the house for more than the appraised value 
for liquidation.  The veteran's remaining contentions do not 
address the validity of the debt or the amount but will be 
summarized nonetheless.

The crux of the veteran's position throughout the life of 
this case is that, after she decided she was unable to meet 
the obligations of her loan, VA abandoned her and left her 
all alone to deal with a manipulative lender.  She supports 
her contention by pointing to the fact that at least three 
putative purchasers offered to pay more than $60,000 for the 
house prior to the foreclosure sale, only to be rejected 
either by Union Planters or VA via either their refusal to 
finance the transactions or refusal of the terms offered, and 
her not being informed of the possibility of a deed in lieu 
of foreclosure.  The validity of the appraisal also factors 
into these contentions, as VA declined to guarantee financing 
of any amount in excess of the appraised value.

IV. Analysis.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

In March 2006, the Court granted a Joint Motion for Remand, 
vacated the Board's March 2004 decision and remanded the 
matter so that the Board could render a decision based upon 
all of the evidence of record as required by 38 U.S.C.A. 
§ 7104(a).  As noted in the Introduction, the Joint Motion 
revealed that the Board only had access to two of the three 
volumes of the veteran's claims file when it rendered its 
March 2004 decision.  The joint motion upon which the Court 
order was based identified no other substantive defects in 
the Board's March 2004 decision.

With respect to the above, the Board notes that the current 
decision is being rendered following a review of all three 
volumes of the veteran's claims file.  In this regard, it 
appears that the volume that was not before the Board in 
March 2004 was volume 1.  This volume, in pertinent part, 
consists of evidence pertaining to the veteran's initial 
request for waiver of recovery of loan guaranty indebtedness, 
including a January 1994 Board decision, a June 1996 Joint 
Motion to Remand, a December 1996 Written Brief Presentation, 
and a February 1997 Board remand.  As noted in the 
Introduction, the veteran's indebtedness to VA has been 
waived in full.  Therefore, these documents have questionable 
relevance as to the current issue of the validity of the 
indebtedness.  Regardless, the Board has reviewed the 
evidence contained in all three volumes of the veteran's 
claims file, including volume 1, in deciding the current 
appeal.  

The veteran has argued since the original establishment of an 
indebtedness under the VA Loan Guaranty Program that no loan 
guaranty debt should be charged to her and that the 
indebtedness should be "dismissed."  In so arguing, she is 
exercising a legally recognized right to dispute the 
existence of a loan guaranty indebtedness.  See 38 C.F.R. § 
1.911(c) (2003); Smith v. Derwinski, 1 Vet. App. 267, 272 
(1991) (citing Bahnmiller v. Derwinski, 923 F.2d 1085, 1987 
(4th Cir. 1991)).  The Court has held that when the validity 
of a debt is challenged by an appellant, a threshold 
determination must be made on that question before the 
question of entitlement to a waiver is considered.  Schaper 
v. Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 6-
98 (April 24th, 1998).

With respect to the question of the validity of the debt, 
there are normally two distinct avenues of review: (1) 
Whether the indebtedness is valid and enforceable under the 
legal theory of subrogation, and if not, (2) whether the 
indebtedness is valid and enforceable under the legal theory 
of indemnity. VA may usually seek reimbursement under either 
theory.  Stone v. Derwinski, 2 Vet. App. 56-57 (1992).

The VA right to establish liability of loan guaranty obligors 
to the Secretary on the basis of subrogation following 
foreclosure by a private loan holder, and payment of a claim 
by the VA, is established by both statute and regulation.  
For any VA guaranteed home loan closed before January 1, 
1990, as in this case, where the VA pays the mortgage holder 
of a defaulted loan on a claim for a guaranty, "the secretary 
shall be subrogated to the rights of the holder of the 
obligation to the extent of the amount paid on the guaranty."  
38 U.S.C.A. § 3732(a)(1) (West 2002); 38 C.F.R. § 36.4323(a) 
(2006).  Similarly, under 38 C.F.R. § 36.4323(a), the 
Secretary "shall be subrogated to the contract and the lien 
or other rights of the holder to the extent of any sum paid 
on a guaranty."  In a precedent opinion binding on the Board, 
the VA General Counsel, citing Black's Law Dictionary 1279 
(5th ed. 1979), defined "subrogation" as the "substitution of 
one person in the place of another with reference to a lawful 
claim, demand or right, so that he who has substituted and 
succeeds to the right of the other...."  VAOPGCPREC 15-94, p. 
1 (June 23, 1994).  As subrogee, VA acquires the rights of 
the foreclosing holder under state law but no more. VA is in 
the position of the mortgage holder; therefore, the claimant-
obligor may avail himself/herself of any defenses available 
to a debtor under state law.

The second basis for liability, indemnity, establishes a 
veteran's liability to the Government without regard to 
whether or not such veteran is liable to the lender under 
state law.  United States v. Shimer, 367 U.S. 374, 381 
(1961); Carter v. Derwinski, 987 F.2d 611 (9th Cir. en banc 
1993), cert. denied 114 S. Ct. 78 (1993).  A VA regulation 
provides specifically that "[a]ny amounts paid by the 
Secretary on account of the liabilities of any veteran 
guaranteed [by the VA]...shall constitute a debt owing to the 
United States by such veteran."  38 C.F.R. § 36.4323(e) 
(2006).

VA's right to recover a loan guaranty indebtedness under 
either subrogation or indemnity may be jeopardized if proper 
notice is not given.  A number of Federal District Court 
decisions and the Eighth Circuit have held that the VA right 
to indemnity could be denied if the VA failed to provide the 
veteran-obligor with notice of the foreclosure.  See United 
States v. Whitney, 602 F. Supp. 722 (W.D. N.Y. 1985); United 
States v. Murdock, 627 F. Supp. 272 (N.D. IND. 1985); Vail v. 
Derwinski, 946 F.2d 589 (8th Cir. 1991), Op. modified and 
reh'g. denied, 956 F.2d 812 (8th Cir. 1992).  As set forth in 
Part I, above, notice is not an issue in this case, as the 
veteran received personal service of process and, in response 
thereto, filed an answer, entered a personal appearance, and 
actively defended against the foreclosure action.

As concerns whether the veteran defaulted on her loan, the 
summary judgment issued by the New Mexico court found every 
averment in Union Planters' Complaint of Foreclosure to be 
true.  Thus, a court of competent jurisdiction, with personal 
jurisdiction over the veteran, found the veteran defaulted on 
her loan and directed a judicial sale of the security for the 
loan, which was the veteran's house.  Consequently, 
regardless of the explanations or rationalizations proffered 
by the veteran, to include "it's VA's fault because they did 
not counsel or help me," the objective reality is that her 
default on her VA guaranteed loan is a matter of judicial 
decision and record.  Did her default result in a debt to VA?  
That it did, also is an objective fact supported by the 
record.

The summary judgment entered by the New Mexico court was in 
the amount of $63,672.74, which represented the unpaid 
balance on her loan and interest.  Further, a deficiency 
judgment in an amount in excess of $14,000 also was entered 
against her by the New Mexico court.  In the guaranty 
agreement signed by the veteran with VA in December 1985, she 
acknowledged her responsibility to meet the financial 
obligations of the loan, and that she would not be relieved 
of them even if VA was required to pay off the loan in the 
capacity of guarantor.  The veteran steadfastly emphasizes 
and points to VA's policies, which are designed to inform 
veterans of their responsibilities and even suggest ways they 
might meet them, as reflected in various brochures.  However, 
her insistence on asserting them, and VA's alleged failure to 
live up to them, as a legally enforceable offset or 
counterbalance to the legal consequences of her default on 
her loan is simply misplaced and unviable.

The proceeds of the foreclosure sale of the veteran's house 
was $49,826, which was applied against the veteran's 
indebtedness to Union Planters.  VA paid that amount to Union 
Planters.  Union Planters also incurred foreclosure expenses, 
$11,091.35 of which, VA also paid to Union Planters.  It is 
the $11,091.35, plus $52.77 of accrued interest, which VA 
demanded of the veteran and which initiated this case.

As concerns the veteran's disputing of the house's appraised 
value in March 1988, she has not offered any evidence to 
impeach the appraisal.  She supports her assertion with her 
subjective view that the house was worth more and the fact 
that Union Planters selected the appraiser.  She bases her 
personal opinion on the 1985 appraisal of $57,000, and $3,000 
of improvements made by her, apparently prior to her 
converting the house to rental property.  Nonetheless, a 
professional appraiser appraised the house at $56,500, due to 
the condition of the house and prevailing market factors at 
that point in time.  In a December 2003 statement, the 
veteran also asserts that the appraiser did not in fact 
appraise the house because of a "sold" sign posted in front.  
The Board rejects this assertion and finds the house was 
appraised in March 1988.

The appraisal report reflects not only the surrounding market 
environment where the house was located and the house's 
exterior condition, i.e., the roof, it also reflects the 
appraiser's observations and assessment of the interior 
condition of the house, to include some of the improvements 
made by the veteran.  Moreover, a RO memo in the case file 
reflects the appraiser appraised the house, the "sold" sign 
notwithstanding.  Thus, there simply is no evidence that the 
house was not appraised.  Finally, as an aside, the Board 
finds interesting the veteran's current assertion as to the 
appraised value.  In her May 1990 statement, received by VA 
in June 1990, she relates, "[t]he Veteran's Administration 
guaranteed a loan on an over-priced house.  The VA then 
abandoned me when I solicited assistance against 
foreclosure."

As concerns the putative purchasers, the fact that three 
buyers expressed a willingness to pay significantly more that 
the appraised value of the house does not vitiate the 
validity of the appraisal, as the appraisal was based in part 
on for what amount similar homes in the area actually sold.  
Finally, if the veteran and her realtor deemed the appraisal 
as not reflective of the actual prevailing market conditions, 
there is no evidence of anything which prevented them from 
obtaining an independent appraisal.  Therefore, the Board 
rejects the veteran's contention that the appraisal was not a 
true measure of the house's value.

The total indebtedness with respect to a defaulted loan is 
the amount equal to the total of the unpaid principal of the 
loan, accrued interest on the loan at the time of the 
foreclosure sale, and reasonably necessary and proper charges 
associated with the liquidation of the property, including 
advances for taxes, insurance and maintenance for repair of 
the property constituting the security for the loan.  38 
U.S.C.A. § 3732(c)(1) (West 2002).  In discharging its 
obligation under the loan guaranty, VA paid the bank an 
amount exceeding $61,000, which reflected the difference 
between the outstanding amount on the loan minus the "upset 
price" ($49,826) paid plus a number of expense charges borne 
by the bank.  VA is required by law to reduce the appraisal 
value by its estimated costs of acquisition, management and 
resale in order to determine the property's net value to the 
Government.  This is the so called upset price.

The market value of the house, as determined by the March 
1988 appraisal, less VA's standard percentage for management 
expenses, fixed the house's value for liquidation purposes at 
$49,826.  All established expenses over this amount 
constituted the veteran's indebtedness of $11,091.35.

As concerns the veteran's assertions that VA could have sold 
the house earlier than 1992 and saved her interest expenses, 
and VA realized more in the eventual sale of the house than 
her indebtedness, they are not supported by the record.  
First, the veteran's liability for interest on the loan was 
fixed as of the date of the foreclosure sale. Second, VA set 
May 1988 as the cutoff date for accrued interest.  Thus, the 
period of VA's ownership of the house had no impact on the 
amount of her ultimate indebtedness.  Third, the subject 
property is reported to have been later resold by the VA for 
a gross price of $55,000.  Although it is VA policy to credit 
the profits made on resale to the obligor on a loan guaranty 
to reduce the amount of the indebtedness, VA did not realize 
a profit on the sale of the house, nor has the veteran 
submitted evidence to substantiate her assertion that a more 
expeditious resale of the property would have brought a 
higher sales price.

The Board notes the veteran's representative's assertion at 
the August 2002 RO hearing that he and the veteran had no 
real understanding as to what the veteran's debt is and, 
therefore, requested a dissolution of the debt.  The Board, 
on the basis of the case file, finds this contention 
untenable.  As set forth above, the initial notice to the 
veteran informed her that VA considered her as indebted to VA 
in the amount of $11,091.35, plus $52.77 accrued interest, 
for a total of $11,144.12.  After the veteran's appeal of the 
initial finding of liability in that amount, the RO committee 
granted a partial waiver of $6,325.35, which left $4,265.00.  
This was the amount of the veteran's indebtedness as of the 
December 1991 statement of the case, and remained so up 
through the August 2002 RO hearing.  The Board notes the 
request for an explanation of the basis for the committee 
arriving at $6,325.35 as the amount waived, and the 
committee's response that it was based on the overall 
circumstances of the case, to include the veteran's ability 
to pay.  Nonetheless, the Board finds no basis for the 
representative and the veteran to claim ignorance as to the 
amount of the indebtedness.  Disagreement with the amount is 
not synonymous with ignorance.

The veteran is entitled to her subjective conviction that 
somehow her decision that she no longer could afford her loan 
payments became VA's fault.  The legal and objective reality, 
however, is that her decision thrust her into the world of 
the law of secured transactions, of which she was informed in 
October 1987.  Her lender opted to avail itself of the legal 
remedies afforded under those laws. VA, as guarantor of the 
veteran's loan, had neither the legal authority nor 
responsibility to deter or obstruct the lender's pursuit of 
those legal remedies.  Her default was her ultimate 
responsibility and resulted in a valid indebtedness to VA, 
which, as of April 2003, VA has opted to waive recovery of.


ORDER

The home loan guaranty indebtedness in the amount of $4,265 
plus accrued interest charged to the veteran under the VA 
Home Loan Guaranty Program was properly created.  The appeal 
as to this issue is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


